Citation Nr: 0805793	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-37 570	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of 
frostbitten hands.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from November 1951 to October 
1960.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2006 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Buffalo, New 
York.

The scheduled Travel Board hearing by video conference 
requested by the veteran was cancelled by him, and he did not 
request that it be rescheduled.  Thus, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702 (2007).

In the statement by which he withdrew his appeal, the 
appellant, through his representative, requested the RO 
reconsider the April 2007 rating decision, wherein he was 
denied an increased rating for his latent service-connected 
syphilis, and his service-connected prostate disorder was 
increased from 10 percent to 20 percent.  This matter is 
referred to the RO for appropriate action, as the Board does 
not have jurisdiction over it.


FINDING OF FACT

On May 24, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


